In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Sweeney, J.), dated March 5, 2003, which, after a hearing, inter alia, found her to be in contempt for her willful failure to comply with certain prior orders of the same court concerning the relocation of the parties’ children and set the matter down for “a continued dispositional hearing.”
Ordered that the appeal is dismissed, without costs or disbursements, as the order is not appealable as of right (see Family Ct Act § 1112 [a]) and we decline to grant leave to appeal.
In the order appealed, the Family Court found the appellant in contempt based on her willful violation of orders prohibiting her relocation of the children to Florida and set the matter down for “continued dispositional hearing.” The order appealed from is not appealable as of right (see Family Ct Act § 1112 [a]; Matter of Koch v Ackerman, 142 AD2d 581 [1988]). Under the circumstances presented we decline to grant leave to appeal. Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.